 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    TRENT HENRICKSON                                        Case No. 2:20-cv-01014-APG-EJY
 5                       Plaintiff,
                                                                         ORDER
 6            v.
 7    STATE OF NEVADA, et al.,
 8                      Defendants.
 9

10          Pending before the Court is Defendants’ Motion for An Extension of Time to Comply with

11   the Court’s April 15, 2021 Order. ECF No. 108. Defendants state they need additional time to allow

12   them “to properly redact highly sensitive and confidential operational procedures that deal with

13   staffing levels, emergency response protocols, and High Desert Staff Prison’s internal

14   communication.” Id. at 2. Upon a review of Defendants’ entire Motion, the Court finds Defendants

15   establish good cause for their request.

16          Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion for An Extension of Time

17   to Comply with the Court’s April 15, 2021 Order (ECF No. 108) is GRANTED.

18          IT IS HEREBY FURTHER ORDERED that Defendants are granted through May 17, 2021,

19   to prepare and serve a privilege log on Plaintiff.

20          Dated this 10th day of May, 2021.

21

22
                                                    ELAYNA J. YOUCHAH
23                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                          1
